EXHIBIT 10.2

INREIT REAL ESTATE INVESTMENT TRUST

AMENDED AND RESTATED

SHARE REPURCHASE PLAN

The Board of Trustees (the “Board”) of INREIT Real Estate Investment Trust, a
North Dakota real estate investment trust (the “Trust”), has adopted a share
repurchase plan (the “Repurchase Plan”) by which shares of the Trust’s common
stock, par value $0.01 per share (“Shares”), may be repurchased by the Trust
from shareholders subject to certain conditions and limitations. The purpose of
this Repurchase Plan is to provide limited interim liquidity for shareholders
(under the conditions and limitations set forth below) until a liquidity event
occurs. No shareholder is required to participate in the Repurchase Plan.

1. Repurchase of Shares. The Trust may, at its sole discretion, acting for the
Trust, or as General Partner of the Limited Partnership, may repurchase up to an
aggregate of $15,000,000 of Shares and/or Units presented to the Trust or
Limited Partnership for cash to the extent it has sufficient proceeds to do so
and subject to the conditions and limitations set forth herein. Any and all
Shares repurchased by the Trust shall be canceled, and will have the status of
authorized but unissued Shares. Shares acquired by the Trust through the
Repurchase Plan will not be reissued unless they are first registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
and other appropriate state securities laws or otherwise issued pursuant to
exemptions from applicable registration requirements of such laws.

2. Redemption Price. The Trust will repurchase its Shares at $12.75 per share.

3. Funding and Operation of Repurchase Plan. The Trust may make purchases under
the Repurchase Plan quarterly, at its sole discretion, on a pro rata basis.

4. Shareholder Requirements. Any shareholder may request a repurchase with
respect to all or a designated portion of their Shares, subject to the following
conditions and limitations:

a. Holding Period. Only Shares that have been held by the presenting shareholder
for at least one (1) year are eligible for repurchase by the Trust. However, the
Trust will waive the holding period for Shares (1) purchased with reinvested
dividend; (2) repurchased in connection with a stockholder’s death; or (3) for
Shares held in a 401(k) account. Appropriate legal documentation will be
required for repurchase requests upon death of a stockholder.

b. No Encumbrances. All Shares presented for repurchase must be owned by the
shareholder(s) making the presentment, or the party presenting the Shares must
be authorized to do so by the owner(s) of the Shares. Such Shares must be fully
transferable and not subject to any liens or other encumbrances.

c. Share Repurchase Form. The presentment of Shares must be accompanied by a
completed Share Repurchase Request form, a copy of which is attached hereto as
Exhibit “A.” All Share certificates must be properly endorsed.

d. Deadline for Presentment. All Shares presented and all completed Share
Repurchase Request forms must be received by the Trust or any repurchase agent
on or before the last day of the second month of each calendar quarter in order
to have such Shares eligible for repurchase for that quarter.

e. Repurchase Request Withdrawal. A shareholder may withdraw his or her
repurchase request upon written notice to the Trust at any time prior to the
date of repurchase.

f. Ineffective Withdrawal. In the event the Trust receives a written notice of
withdrawal from a shareholder after the Trust has repurchased all or a portion
of such shareholder’s Shares, the notice of withdrawal shall be ineffective with
respect to the Shares already repurchased, but shall be effective with respect
to any of such



--------------------------------------------------------------------------------

shareholder’s Shares that have not been repurchased. The Trust shall provide any
such shareholder with prompt written notice of the ineffectiveness or partial
ineffectiveness of such shareholder’s written notice of withdrawal.

g. Repurchase Agent. The Trust may utilize a registered broker dealer in
connection with the repurchases under this Repurchase Plan.

h. Termination, Amendment or Suspension of Plan. The Repurchase Plan will
terminate and the Trust will not accept Shares for repurchase in the event the
Shares are listed on any national securities exchange, the subject of bona fide
quotes on any inter-dealer quotation system or electronic communications network
or are the subject of bona fide quotes in the pink sheets. Additionally, the
Board, in its sole discretion, may terminate, amend or suspend the Repurchase
Plan if it determines to do so is in the best interest of the Trust. A
determination by the Board to terminate, amend or suspend the Repurchase Plan
will require the affirmative vote of a majority of the Trustees, including a
majority of the independent Trustees. If the Trust terminates amends or suspends
the Repurchase Plan, the Trust will provide shareholders with thirty (30) days
advance written notice and the Trust will disclose the changes in the
appropriate current or periodic report filed with the Securities and Exchange
Commission.

5. Miscellaneous.

a. Advisor Ineligible. The Advisor to the Trust, INREIT Management, LLC, shall
not be permitted to participate in the Repurchase Plan.

b. Liability. Neither the Trust nor any repurchase agent shall have any
liability to any shareholder for the value of the shareholder’s Shares, the
repurchase price of the shareholder’s Shares, or for any damages resulting from
the shareholder’s presentation of his or her Shares, the repurchase of the
Shares under this Repurchase Plan or from the Trust’s determination not to
repurchase Shares under the Repurchase Plan, except as a result from the Trust’s
or the repurchase agent’s gross negligence, recklessness or violation of
applicable law; provided, however, that nothing contained herein shall
constitute a waiver or limitation of any rights or claims a shareholder may have
under federal or state securities laws.

c. Taxes. Shareholders shall have complete responsibility for payment of all
taxes, assessments, and other applicable obligations resulting from the Trust’s
repurchase of Shares.